Filed 12/16/21 P. v. Titman CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----




THE PEOPLE,                                                                                  C092600

                   Plaintiff and Respondent,                                   (Super. Ct. No. 17FE000405)

         v.

JAMES TITMAN,

                   Defendant and Appellant.




         Defendant James Titman appeals from judgment entered after his resentencing on
remand. As we next explain, we will affirm the judgment.
                                                 BACKGROUND
         A jury found defendant guilty of multiple charges related to resisting a peace
officer, and found true three prior prison term enhancements. The enhancement at issue
in this appeal resulted from defendant’s 1995 conviction for two counts of committing a
lewd or lascivious act on a person under the age of 14 years. (Pen. Code, §§ 667.5, subd.
(b), 288, subd. (a).)

                                                             1
          Defendant’s case was not yet final when Senate Bill No. 136 (2019-2020 Reg.
Sess.) (Senate Bill No. 136) took effect in January 2020 and amended the Penal Code
such that this enhancement applied only if the prior prison term was served for a
“sexually violent offense” as defined in the Welfare and Institutions Code, section 6600,
subdivision (b).1 (Pen. Code, § 667.5, subd. (b).) Accordingly, when adjudicating
defendant’s direct appeal, we struck two of his prior prison term enhancements and,
because we also reversed a count of conviction and remanded for full resentencing, we
directed the trial court to determine whether the remaining prior prison term resulted
from a sexually violent offense. (People v. Titman (Feb. 5, 2020, C085354) [nonpub.
opn.].)
          In August 2020, the trial court held a resentencing hearing and found that
defendant’s prior conviction qualified as a sexually violent offense without regard to the
underlying factual basis, as we describe in more detail post. The court imposed the one-
year enhancement as part of an aggregate seven-year state prison sentence. Defendant
timely appealed. Tthe case was fully briefed on June 8, 2021, but was not assigned to
this panel for review until August 31, 2021.
          On appeal, defendant challenges only the trial court’s classification of his prior
conviction under Penal Code section 288, subdivision (a) as a sexually violent offense
and resulting imposition of the one-year enhancement.
                                         DISCUSSION
          We review de novo the proper interpretation of a statute. (People v. Lewis (2021)
11 Cal.5th 952, 961.) Our fundamental task is to “ascertain the Legislature’s intent in
order to effectuate the law’s purpose. We must look to the statute’s words and give them
their ‘usual and ordinary meaning.’ [Citation.] ‘The statute’s plain meaning controls the




1   Further undesignated statutory references are to the Welfare and Institutions Code.

                                                2
court’s interpretation unless its words are ambiguous. If the plain language of a statute is
unambiguous, no court need, or should, go beyond that pure expression of legislative
intent.’ ” (White v. Ultramar, Inc. (1999) 21 Cal.4th 563, 572.)
       As amended by Senate Bill No. 136, Penal Code section 667.5, subdivision (b)
now provides: “[T]he court shall impose a one-year term for each prior separate prison
term for a sexually violent offense as defined in subdivision (b) of Section 6600 of the
Welfare and Institutions Code.”
       Section 6600, subdivision (b) in turn, provides: “ ‘Sexually violent offense’
means the following acts when committed by force, violence, duress, menace, fear of
immediate and unlawful bodily injury on the victim or another person, or threatening to
retaliate in the future against the victim or any other person, and that . . . result in a
conviction [for] a felony violation of Section 261, 262, 264.1, 269, 286, 287, 288, 288.5,
or 289 of, or former Section 288a of, the Penal Code, or any felony violation of Section
207, 209, or 220 of the Penal Code, committed with the intent to commit a violation of
Section 261, 262, 264.1, 286, 287, 288, or 289 of, or former Section 288a of, the Penal
Code.”
       The dispute in this case arises from the fact that, although the list of qualifying
statutes clearly encompasses defendant’s crime of conviction (listing Pen. Code, § 288
without regard to any subdivisions), section 6600, subdivision (b) adds that the listed
crimes constitute sexually violent offenses specifically “when committed by force,
violence, duress, menace, fear of immediate and unlawful bodily injury on the victim or
another person, or threatening to retaliate in the future against the victim or any other
person.” Here, the trial court did not adjudicate whether defendant’s prior conviction met
the definition of “sexually violent offense” as set forth above in section 6600, subdivision
(b). Instead, the trial court considered a different statute, section 6600.1, and that
statute’s effect on the definition of sexually violent offenses contained in section 6600,
subdivision (b).

                                                3
       Section 6600.1 provides that: “If the victim of an underlying offense that is
specified in subdivision (b) of Section 6600 is a child under the age of 14, the offense
shall constitute a ‘sexually violent offense’ for purposes of Section 6600.”
       The trial court opined in relevant part that: “Section 6600.1 seems to make it quite
clear that the crime of Penal Code Section 288 Subdivision (a) by virtue of the fact that it
necessarily involves a child under the age of 14 qualifies as a sexually violent offense
under 6600 Subdivision (b).” Thus, that court found the factual basis of defendant’s
Penal Code section 288 conviction need not be separately found to include force or
violence to be encompassed by the crimes of conviction to which the one-year prior
prison term enhancement (Pen. Code, § 667.5, subd. (b)) still applies, because 6600.1
explicitly provided for its inclusion therein.
       Defendant makes several short arguments, none separately headed, that we should
not reach the same conclusion as did the trial court. He first contends that because his
crime was not actually committed by violence or force, it does not meet the definition
contained in section 6600, subdivision (b). But that is irrelevant, because if indeed
section 6600.1 is properly considered to classify defendant’s crime of conviction as a
“sexually violent offense” as described by section 6600, regardless of the actual use of
force or violence if the victim is under 14, then actual deployment of force is not
required. We need not consider the facts of defendant’s case to determine the proper
interpretation of the statutes at issue.
       Defendant next argues that sections 6600 and 6600.1 define sexually violent
offenses differently, with the latter containing the broader definition. Consequently, he
contends that when amending Penal Code section 667.5, subdivision (b), “the Legislature
specifically chose the narrower definition found in section 6600,” because section 6600.1
is not referenced by Penal Code section 667.5, subdivision (b). But if indeed the
definition in section 6600.1 expressly applies to section 6600, as the plain language of
that section shows, the Legislature was entitled to assume that the scope of section 6600,

                                                 4
subdivision (b) automatically includes the definition in section 6600.1. As such, it was
unnecessary to specifically reference section 6600.1 in Senate Bill No. 136 and the
amended Penal Code section 667, subdivision (b).
         In a related argument, defendant posits that section 6600.1 “was added to create a
separate and distinct definition of sexually violent offense” and notes that prior to the
enactment of section 6600.1, “a sexually violent offense was one committed by force or
violence. (§ 6600.) In enacting section 6600.1, the Legislature declared that any
enumerated offense committed against a child under the age of 14, and committed with
‘substantial sexual conduct’ was also a sexually violent offense. (See Stats. 1996, ch. 461,
§ 3.) Thus, in enacting section 6600.1, the Legislature expressly intended to create a
different and additional definition of ‘sexually violent offense’ than the one already
defined in section 6600.” Again, this argument ignores the explicit reference to section
6600 contained in section 6600.1, providing that if the listed offense is committed against
a child, “the offense shall constitute a ‘sexually violent offense’ for purposes of Section
6600.”
         Defendant further contends (without citing any authority) that section 6600.1
applies only to the Sexually Violent Predator Act. However, as the Attorney General
points out, both sections at issue here are contained in that same act, and nothing in those
sections’ language suggests a different application from one section to the other. Indeed,
section 6600.1 explicitly references section 6600 twice and provides for the inclusion of
factually non-violent convictions involving sexual acts with children to the definition of
“sexually violent offense” contained in that section.
         Finally, defendant notes that section 6600.1 was enacted after his 1995 conviction;
thus, he “could not have served a prison sentence . . . under section 6600.1 since that
section did not exist in its current form” until after he had served his sentence. As noted
by the Attorney General, defendant’s cited authority is not on point, as the cited case
involved a statute that explicitly provided it was only to be applied to events that

                                              5
occurred on or after the date the statute became effective (see People v. Hutchins (2001)
90 Cal.App.4th 1308, 1317), and that is not the situation here. Further, section 6600,
subdivision (b) makes clear that its definition of sexually violent offenses includes acts
“that are committed on, before, or after the effective date of this article and result in a
conviction.” (Italics added.) Moreover, the amended Penal Code section 667.5,
subdivision (b) incorporates the current statutory definition of sexually violent offense in
section 6600, subdivision (b).
       Defendant’s arguments fail to persuade; the plain language of the code sections at
play here indicate that defendant’s conviction pursuant to Penal Code section 288,
subdivision (a) qualifies as a prior prison term enhancement under the amended Penal
Code section 667.5, subdivision (b).
                                       DISPOSITION
       The judgment is affirmed.



                                                         /s/
                                                   Duarte, Acting P. J.


We concur:



     /s/
Renner, J.



     /s/
Krause, J.




                                               6